 Case 2:20-cv-14974-CCC-ESK Document 1 Filed 10/26/20 Page 1 of 3 PageID: 1




CRAIG CARPENITO
United States Attorney
FRANCES C. BAJADA
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
frances.bajada@usdoj.gov

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 NEW JERSEY MANUFACTURER’S INSURANCE
 COMPANY as subrogee of PAUL UHLIK and
 JESSICA ROSE, and NEW JERSEY                       CIVIL ACTION NO.
 MANUFACTURER’S INSURANCE COMPANY,
 individually,

        Plaintiffs,
                                                    NOTICE OF REMOVAL
                 v.

 UNITED STATES POSTAL SERVICE,
 STEVEN COOPER, JOHN DOE, a fictitious
 name,

        Defendants.

TO:   Clerk, Superior Court of New Jersey           Roy H. Binder, Esq.
      Law Division, Passaic County                  Roy H. Binder & Associates, LLC
      77 Hamilton Street                            401 Hamburg Turnpike, Suite 307
      Paterson, New Jersey 07505-2017               Wayne, New Jersey 07470
                                                    Attorneys for Plaintiffs


      PLEASE TAKE NOTICE that this case, previously pending in the Superior

Court of New Jersey, Law Division, Passaic County, Docket No. PAS-L-001178-20,

is now removed to the United States District Court for the District of New Jersey,

pursuant to 28 U.S.C. §§ 1346(b)(1) and 2679(d)(2). The United States of America is

substituted for removing Defendants United States Postal Service and Steven

Cooper (collectively “Defendants”) under 28 U.S.C. §§ 1346(b)(1) and 2679(d)(1),
 Case 2:20-cv-14974-CCC-ESK Document 1 Filed 10/26/20 Page 2 of 3 PageID: 2




with respect to all of the claims set forth against them in the complaint. The United

States of America, by and through its undersigned attorneys, respectfully states the

following in support of the removal of this matter:

      1.        On April 15, 2020, Plaintiffs initiated this action in Superior Court of

New Jersey, Law Division, Passaic County. Service of process has not been effected

upon the United States of America in the manner specified in and required under

Federal Rule of Civil Procedure 4(i).

      2.        In the State Court action, Plaintiffs seek damages from Defendants for

property damage allegedly sustained as the direct and proximate result of

Defendants’ alleged negligence during a motor vehicle accident that took place on

May 1, 2018. See Exhibit A (State Court complaint).

      3.        This action is deemed to be an action against the United States under

28 U.S.C. §§ 1346(b)(1) and 2679(d), because the United States Attorney’s Office has

certified that Defendant Steven Cooper was acting within the scope of his

employment as an employee of the United States at the time of the conduct alleged

in the complaint. See Exhibit B (Certification of Scope of Employment).

      4.        The United States District Courts have exclusive jurisdiction over tort

actions filed against the United States under the Federal Tort Claims Act. 28 U.S.C.

§ 1346(b)(1).

      5.        Removal of this action to the federal district court is timely because

under 28 U.S.C. § 2679(d)(2), the action can be removed from state court to federal

court any time before trial. A trial has not been scheduled in the State Court action.
 Case 2:20-cv-14974-CCC-ESK Document 1 Filed 10/26/20 Page 3 of 3 PageID: 3




      6.     This Notice of Removal will be filed with the Clerk of the New Jersey

Superior Court, Law Division, Passaic County, and will be served on all parties in

accordance with 28 U.S.C. § 1446(d). See Exhibit C (Letter to Clerk of New Jersey

Superior Court).


Dated: Newark, New Jersey
       October 26, 2020                CRAIG CARPENITO
                                       United States Attorney

                                By:    s/Frances C. Bajada
                                       FRANCES C. BAJADA
                                       Assistant United States Attorney
